Order entered February 3, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00008-CV

    TIFFANNY JONES, M.D. AND TJONESIVFMD, PLLC, Appellants

                                       V.

   FRISCO FERTILITY CENTER, PLLC, D/B/A DALLAS IVF, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-02739-2020

                                    ORDER
                  Before Justices Schenck, Nowell, and Garcia

      Before the Court is appellee’s February 2, 2021 “Emergency Rule 29.3

Motion to Enforce Temporary Injunction and For Contempt of Temporary

Injunction Against Appellants.” We request a response, if any, from appellants by

February 10, 2021.


                                            /s/   DAVID J. SCHENCK
                                                  JUSTICE